—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty following a Tier III hearing of violating various inmate rules. The determination is supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139), and any discrepancy between the misbehavior report and the testimony of the correction officer who authored the misbehavior report raised a credibility issue for the Hearing Officer to resolve (see, e.g., Matter of Hooper v Goord, 248 AD2d 987). Petitioner further contends that the Hearing Officer did not act in a fair and impartial manner. That contention was not raised on administrative appeal, and thus petitioner failed to exhaust his administrative remedies with respect to it (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Hayes, Hurlbutt, Scudder and Balio, JJ.